                         UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF IDAHO

BRUCE NORVELL,

            Plaintiff,                         Case No. 1:16-cv-00195-BLW

      v.                                       ORDER ADOPTING REPORT
                                               AND RECOMMENDATION
BLUE CROSS AND BLUE SHIELD
ASSOCIATION; BLUE CROSS OF
IDAHO HEALTH SERVICES INC.;
SPECIAL AGENTS MUTUAL BENEFITS
ASSOCIATION; DIRECTOR, OFFICE OF
PERSONNEL MANAGEMENT; OFFICE
OF PERSONELL MANAGEMENT;
SECRETARY, DEPARTMENT OF
HEALTH AND HUMAN SERVICES;
DEPARTMENT OF HEALTH AND
HUMAN SERVICES; CLAIMS
ADMINISTRATION CORP.; CIGNA
HEALTH AND LIFE INSURANCE
COMPANY; CENTERS FOR MEDICARE
AND MEDICAID SERVICES; and FIRST
HEALTH LIFE AND HEALTH
INSURANCE COMPANY,

            Defendants.



      On July 16, 2019, Chief United States Magistrate Ronald E. Bush issued a

Report and Recommendation (“Report”), recommending that Defendants’ Motions

to Dismiss be granted. (Dkt. 178.) Any party may challenge the Magistrate

Judge’s proposed recommendation by filing written objections within fourteen


ORDER ADOPTING REPORT AND RECOMMENDATION - 1
days after being served with a copy of the Report. 28 U.S.C. § 636(b)(1)(C). The

district court must then “make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is

made.” Id. The district court may accept, reject, or modify in whole or in part, the

findings and recommendations made by the Magistrate Judge. Id.; see also Fed. R.

Civ. P. 72(b).

      Plaintiff filed objections to the Report arguing it erred in its conclusions and

findings. (Dkt. 182.) Having reviewed the Plaintiff’s objections, the Court finds

the matter is ripe for its consideration. Fed. R. Civ. P. 72; Local Civ. R. 73.1.

                             STANDARD OF REVIEW

      Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court “may accept, reject, or

modify, in whole or in part, the findings and recommendations made by the

magistrate judge.” Where the parties object to a report and recommendation, this

Court “shall make a de novo determination of those portions of the report which

objection is made.” Id. Where, however, no objections are filed the district court

need not conduct a de novo review. To the extent that no objections are made,

arguments to the contrary are waived. See Fed. R. Civ. P. 72; 28 U.S.C. §

636(b)(1) (objections are waived if they are not filed within fourteen days of

service of the Report and Recommendation). “When no timely objection is filed,

the Court need only satisfy itself that there is no clear error on the face of the



ORDER ADOPTING REPORT AND RECOMMENDATION - 2
record in order to accept the recommendation.” Advisory Committee Notes to Fed.

R. Civ. P. 72 (citing Campbell v. United States Dist. Court, 501 F.2d 196, 206 (9th

Cir.1974)). In this case, Plaintiff filed objections and the Court has conducted a de

novo review of those portions of the Report as well as the record in this matter.

The Court finds as follows.

                                    DISCUSSION

      The factual and procedural background of this case are correctly stated in the

Report and the Court adopts the same. (Dkt. 178.) The dispute concerns the

Plaintiff’s claims seeking declaratory and injunctive relief against Defendants for

their alleged violations of certain federal statutes relating to health insurance

programs and plans; specifically, Defendants’ failure to provide information,

approval of unlawful plans, and otherwise failing to comply with the cited statutes.

(Dkt. 105.) Defendants’ Motions seek to dismiss this case based on lack of

standing, subject matter jurisdiction, agency discretion, lack of a private right of

action, and lack of a statutory violation. The Report concludes that the case should

be dismissed because Plaintiff has failed to establish standing. The Report further

concludes that, even if the Plaintiff had standing, the Plaintiff’s claims should be

dismissed for failure to state a claim upon which relief can be granted. Specifically,

the Report concludes that the relevant statutes do not confer a private right of

action upon the Plaintiff as against the Non-Federal Defendants. Further, the



ORDER ADOPTING REPORT AND RECOMMENDATION - 3
Report concludes that the Plaintiff’s claims against the Federal Defendants are

premised on decisions that are committed to agency discretion.

      Plaintiff filed a response to the Report challenging its interpretation of the

relevant statutes and understanding of some facts. (Dkt. 182.) Plaintiff further

contests the Report’s standing analysis. The Plaintiff argues that the continued

failure by Defendants to define necessary terms, specifically “inpatient” care, and

the Plaintiff’s subsequent inability to choose the best plan, due to this lacking

information, is a sufficiently concrete injury to confer standing. (Dkt. 182.)

      The Court has reviewed the Report de novo in light of the arguments made

by the Plaintiff in his response and objections. The Court has also conducted a de

novo review of the parties’ briefing on the Motions and the entire record herein.

The Ninth Circuit vacated the previous dismissal of this action and remanded for

consideration in light of its decision in Robins v. Spokeo, Inc., 867 F.3d 1108 (9th

Cir. 2017). (Dkt. 61) The Report carefully examined the standing analysis in

Robins, 867 F.3d at 113. This Court agrees with the Report’s analysis of Robbins

in its entirety. The Court finds the Report correctly characterizes the facts,

circumstances, allegations, and claims made in this case. The Plaintiff has failed to

show an injury-in-fact in this case which leaves him without standing to bring this

action. Moreover, the relevant statutes do not confer a private right of action upon

the Plaintiff to bring his claims against the Non-Federal Defendants. The agency



ORDER ADOPTING REPORT AND RECOMMENDATION - 4
decisions, upon which the Plaintiff’s claims against the Federal Defendants are

premised, are committed to agency discretion foreclosing judicial review. For the

reasons stated in the Report, which this Court adopts in its entirety, the Court finds

the Defendants’ Motions to Dismiss should be granted. In reaching this

conclusion, the Court is mindful of the fact that the Plaintiff is a pro se litigant.

Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014); Blaisdell v. Frappiea, 729

F.3d 1237, 1241 (9th Cir. 2013).

                                        ORDER

      NOW THEREFORE IT IS HEREBY ORDERED that the Report and

Recommendation entered on July 16, 2019 (Dkt. 178) is ADOPTED IN ITS

ENTIRETY and the Defendants’ Motions (Dkts. 116, 117, 121, 127) are

GRANTED and the case is DISMISSED.



                                                DATED: August 16, 2019


                                                _________________________
                                                B. Lynn Winmill
                                                U.S. District Court Judge




ORDER ADOPTING REPORT AND RECOMMENDATION - 5
